DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received November 24, 2020.  Claims 1-27 are currently pending. Claims 12-25 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-11, 26, and 27 are examined herein. The restriction requirement mailed April 24, 2020 is still deemed proper. Applicant's elected Invention I with traverse in the reply filed July 24, 2020.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 8 recites “an extreme thermostable single-stranded DNA binding protein”. The specification does not have sufficient antecedent basis for this term. Although original claim 8 recites “an extreme thermostable single-stranded DNA binding protein”, and further the specification recites “ET SSB” (see Example 1), the specification does not have support for the claim .
Response to Arguments
	Applicant’s argument that “one of ordinary skill in the art would have recognized references to exceptionally thermostable single-stranded DNA-binding proteins and ET SSB as terms of art” (see remarks on page 8) is not persuasive to overcome the objection to the specification because it does not specifically identify where the claim language “an extreme thermostable single-stranded DNA binding protein” can be found in the specification. It is noted that this issue constitutes an objection to the specification for lack of antecedent basis for the claimed terminology rather than an objection to the claim.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Claim 6 recites “The composition according to claim 2, further comprising a nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA”. However, claim 26 recites “The composition according to claim 2, further comprising a nucleic acid substrate, wherein the guide DNA hybridizes with the nucleic acid substrate”. However, a guide DNA hybridizes with a nucleic acid substrate if and only if the nucleic acid substrate comprises a target sequence that is complementary to the guide DNA. Accordingly, there is no patentable distinction between these two claims.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
The claims recite naturally occurring products including a thermostable DNA guided Argonaute protein and a thermostable single-stranded DNA binding protein (SSB). The claimed Argonaute protein and SSB are not markedly different from their naturally occurring counterparts in terms of structure, function, or other characteristics. As shown by either Van Der Oost (US Patent Publication No. 2015/0089681 A1, filed on April 10, 2014, published on March 26, 2015) or Zamore (WO 2016/161375 A2, filed on April 1, 2016, published on October 16, 2016) and Dabrowski (Dabrowski et al. (2002) Microbiology, 148:3307-3315), the claimed natural products represent the same naturally occurring products found in Thermus thermophilus. The instant specification recites that the term "composition" refers to a combination of reagents that may contain other reagents, e.g., glycerol, salt, dNTPs, etc., in addition to those listed. A composition may be in any form, e.g., aqueous or lyophilized, and may be at any state (e.g., frozen or in liquid form) (instant specification page 11, lines 15-17). Thus, a composition comprising these two claimed limitations is encompassed by a cell of Thermus thermophilus.
This judicial exception is not integrated into a practical application because the claim fails to recite any additional meaningful limitations to do so.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite naturally occurring products that are not markedly different from their naturally occurring counterparts.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 USC 112(b) for the recitation of “an extreme thermostable single-stranded DNA binding protein” has been reconsidered and is withdrawn in view of Applicant’s remarks (see page 9), which are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 27 recites “A composition comprising an archaeal thermostable DNA guided Argonaute protein and a thermostable single-stranded DNA binding protein (SSB), wherein the SSB is a bacterial SSB, a viral SSB, or a mammalian SSB.” Accordingly, claim 27 requires that the single-stranded DNA binding protein is “thermostable”, which is a functional limitation of the SSB, but further recites wherein it is “viral” or “mammalian”. The specification has not adequately describe a viral or mammalian single-stranded DNA binding protein that is “thermostable” for the following reasons.
Regarding single-stranded DNA binding proteins (SSB), the specification states “A "thermostable" SSB is an SSB that retains ssDNA binding ability at elevated temperatures for at least 5 or 10 minutes. Examples of an elevated temperature includes above 45°C” (page 9, lines 15-16). Although the specification states that the genomes of most organisms including bacteria, viruses and mammals encode at least one SSB (see page 9, lines 9-10), the specification does not describe a single embodiment in which such SSBs from either viruses or mammals are “thermostable”.

The specification does not describe any examples of mammals or viruses that are capable of growth at elevated temperatures. The specification further does not describe the common structural characteristics of SSBs that are thermostable and whether mammalian or viral SSBs possess such structure or whether mammalian or viral SSBs would be stable at such elevated temperatures. The specification further does not provide guidance in terms of what structural modifications would be required to make to mammalian or viral SSBs to make them thermostable.
Given the lack of guidance provided by the specification in terms of viral or mammalian SSBs that are “thermostable”, and the limited amount of guidance provided by the art, and further the evidence that supports that it would be unpredictable whether mammalian or viral SSBs would be stable at elevated temperatures, one of ordinary skill in the art would conclude that Applicant has not adequately described viral or mammalian SSBs that were “thermostable” as recited by claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Oost (US 2015/0089681 A1, filed on April 10, 2014, published on March 26, 2015) as evidenced by Dabrowski (Dabrowski et al. (2002) Microbiology, 148:3307-3315).
Van Der Oost teaches Thermus thermophilus express Argonaute (TtAgo) (see, e.g., [0849]). Thermus thermophilus express thermostable single-stranded DNA binding proteins (as evidenced by Dabrowski et al, see abstract and page 3309 under “Results” and “Sequence analysis”, for example).  Thus, in teaching Thermus thermophilus, Van Der Oost teaches a composition comprising TtAgo and a thermostable single-stranded DNA binding protein. Van Der Oost teaches a guide DNA that is 21 nucleotides (designed nucleic acid-targeting nucleic acids, [0252-0254]). Van Der Oost teaches embodiments of guide nucleotide is 22, 23, 24, 25, 26, 28, 29, or 30 or more nucleotides in length (designed nucleic acid-targeting nucleic acids; [0254]). Van Der Oost teaches a nucleic a composition further comprising a strand-displacing polymerase (Klenow fragment polymerase, see [0127]). Van Der Oost et al. a nucleic acid substrate that comprises a target sequence that is complementary to at least part of the guide DNA (designed nucleic acid-targeting nucleic acid can be fully complementary to the target nucleic acid; [0256-0258]). Van Der Oost teaches the nucleic acid substrate is a double-stranded DNA (dsDNA) substrate ([0262]; [0738-0739]). Van Der Oost teaches a kit comprising a thermostable argonaute protein and an effector protein, which includes DNA binding proteins ([0305-0329], specifically [0306]). Van Der Oost teaches a kit further comprising a reaction buffer ([0318-0319]).
Response to Arguments
	Applicants argue that none of the cited portions of Van Der Oost teach compositions comprising any of the archaeal thermostable single-stranded DNA binding proteins disclosed by Applicant’s specification (see remarks on page 10, paragraph 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zamore (WO 2016/161375, filed on April 1, 2016, published on October 16, 2016) in view of Wang (WO 2016/109255, filed on December 18, 2015, published on July 7, 2016), M2401S ET SSB (New .

Zamore teaches a composition comprising a thermostable DNA guided Argonaute protein that is Thermus thermophilus (i.e. bacterial) Argonaute (TtAgo) and specifically teaches using this composition to achieve DNA-guided site-specific cleavage of a double-stranded target DNA (page 68, example 11). Zamore teaches that the composition can be used for subcloning double-stranded nucleic acid fragments (see pages 70-71, Example 15).
	
Zamore does not explicitly teach a composition further comprising a thermostable single-stranded DNA Binding Protein that is an extreme thermostable single-stranded DNA binding protein (ET SSB).

However, Wang teaches CRISPR/Cas systems to linearize a substrate vector, in order to insert a DNA fragment of interest (see page 1, lines 22-34 through page 2, lines 1-11). Wang teaches a composition comprising a thermostable single-stranded DNA binding protein (SSB) wherein the thermostable single-stranded DNA binding protein (SSB) is an extreme thermostable single-stranded DNA binding protein (ET SSB) (see page 28, lines 35-37 through page 29, lines 1-13; figure 12). Wang demonstrate that inclusion of ET SSB with a gene editing nuclease system, CRISPR/Cas, improves its functionality (see page 28, lines 35-37 through page 29, lines 1-13; figure 12).

Wang does not teach wherein the ET SSB is an archaeal SSB.



It would have been obvious to one of ordinary skill in the art to have modified the composition of Zamore comprising TtAgo by including ET SSB from NEB because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Zamore and Wang describe compositions for achieving site-specific cleavage of a target double-stranded DNA molecule using a nucleic acid guided endonuclease. Accordingly, Wang’s instruction to supplement the Cas9-guide RNA complex with any one of a variety of accessory proteins such as ET SSB would have motivated one of ordinary skill in the art to have similarly supplemented Zamore’s composition comprising TtAgo with ET SSB. Since each of TtAgo and Cas9 were each known to be useful for the same purpose of target dsDNA cleavage, one of ordinary skill in the art would have had a reasonable expectation of success that providing TtAgo with ET SSB would have similarly improved its cleavage activity. In addition, since it was known to use ET SSB to supplement and enhance a wide variety of different enzymes and applications as described by NEB, one of ordinary skill in the art would have had additional motivation and expectation of success to have similarly supplemented TtAgo with ET SSB. Furthermore, since Zamore teaches that TtAgo is active at higher temperatures (see page 74), one of ordinary skill in the art would have been motivated to have chosen the ET SSB from NEB given its extreme thermostability.

However, to the extent that NEB does not teach whether ET SSB is “archaeal”, specifically, Kowalczykowski describes ssDNA binding proteins from archaea (see abstract). Kowalczykowski teaches that because members of the Archaea exist in extreme conditions such as high temperatures, the ssDNA binding proteins of these archaeaons are especially robust reagents for use in biotechnical applications involving DNA, such as PCR (column 2, lines 5-14). Based on the preponderance of the evidence including NEB’s characterization of ET SSB as “an extreme thermostable single-stranded DNA binding protein” isolated from “a hyperthermophile microorganism” and further the knowledge that Archaea exist in such high temperatures, NEB’s ET SSB is interpreted as “archaeal”.
Nevertheless, extremely thermostable SSBs from archaea, specifically, were known to be useful for a variety of biotechnical applications involving DNA, such as PCR, as described by Kowalczykowski. It would have been obvious to one of ordinary skill in the art to have combined a known thermostable SSB from archaea as described by Kowalczykowski with TtAgo for the same reasons as discussed above as applied to ET SSB.



Regarding claim 4, Zamore teaches that the guide molecule may be 22 nucleotides long (i.e. at least 22 nucleotides in length) (page 28, lines 22-24).

Regarding claim 5, Zamore teaches a composition further comprising a strand-displacing polymerase (see page 71, lines 7-18).

Regarding claims 6 and 26, Zamore teaches a nucleic acid substrate that comprises a target sequence that is complementary to (i.e. hybridizes to) at least part of the guide DNA (page 68, example 11 and Figure 9).

Regarding claim 7, Zamore teaches wherein the nucleic acid substrate is a double-stranded DNA substrate (page 68, Example 11 and Figure 9).

Regarding claim 8, the embodiment in which the single-stranded DNA binding protein (SSB) is an ET SSB is addressed above as applied to claim 1.

Regarding claim 9, the embodiment in which the bacterial DNA guided Argonaute protein is from Thermus thermophilus is addressed above as applied to claim 1.

Regarding claim 10, the teachings of Zamore and Wang are discussed above. The specification does not define the term “kit”. Accordingly, the term “kit” is interpreted as merely the 

Regarding claim 11, Zamore further teaches a reaction buffer with the TtAgo (page 68, Example 11).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zamore (WO 2016/161375 A2, filed on April 1, 2016, published on October 16, 2016) in view of Wang (WO 2016/109255 A1, filed on December 18, 2015, published on July 7, 2016), as applied to claim 1 above, and further in view of Shen (WO 2017/107898, published June 29, 2017 and filed December 20, 2016) and M2402S Tth RecA (New England Biolab’s Tth RecA, Thermus thermophilus RecA homology, Certificate of Analysis, Product Number M2402S, Lot: 0061207, dated 2014, 1 page).

The teachings of Zamore and Wang are discussed above.

Regarding claim 27 and the recitation that the thermostable DNA guided Argonaute protein is “archaeal”, Zamore further teaches wherein the thermostable DNA guided Argonaute protein is from archaea such as Pyrococcus furiosus (page 35, paragraph 1).

Regarding the recitation of a “thermostable single-stranded DNA binding protein (SSB), wherein the SSB is a bacterial SSB”, Wang similarly teaches wherein the single-stranded DNA binding protein Tth RecA is combined with Cas9 to enhance its functionality (see pages 28 and 29). Wang teaches using Tth RecA in combination with Cas9 to achieve site-specific cleavage of a target double-stranded DNA molecule (see FIGs 12-14).



In addition, Shen similarly teaches a method of modifying a target nucleic acid using an Argonatue protein and a single-stranded guide DNA ([8]). Shen specifically describes wherein an argonaute protein from Natronobacterium gregoryi SP2 (i.e. an archaea) (NgAgo) is guided by a single-stranded DNA to cleave a target double-stranded DNA molecule at a variety of temperatures (see [412] and FIG. 2B).

It would have been obvious to one of ordinary skill in the art to have combined an archaeal Ago such as NgAgo as described by Shen or PfAgo as described by Zamore with Tth RecA because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Zamore and Wang describe compositions for achieving site-specific cleavage of a target double-stranded DNA molecule using a nucleic acid guided endonuclease. Accordingly, Wang’s instruction to supplement the Cas9-guide RNA complex with any one of a variety of accessory proteins such as ET SSB would have motivated one of ordinary skill in the art to have similarly supplemented PfAgo or NgAgo with Tth RecA. Since each of PfAgo or NgAgo and Cas9 were each known to be useful for the same purpose of target dsDNA cleavage, one of ordinary skill in the art would have had a reasonable expectation of success that providing PfAgo or NgAgo with Tth RecA would have similarly improved its cleavage activity. In addition, since it was routine to use Tth RecA to supplement and enhance a wide variety of different enzymes and applications as described by NEB, one of ordinary skill in the art would have had additional motivation and expectation of success to have similarly supplemented PfAgo or NgAgo with Tth RecA.
Response to Arguments
	The current rejections as set forth above are applicable to the currently amended claims. To the extent that Applicant’s remarks pertain to the current rejections, Applicants argue that Wang would have led one of ordinary skill in the art away from such a modification because Wang teaches “single stranded DNA binding proteins are those proteins that have single stranded DNA binding properties and facilitate PAM independent Cas9 cleavage”. Applicants argue that because Wang is specifically directed to Cas9 activity, there would be no reason to use single stranded DNA binding proteins in Zamore’s Argonaute system (see remarks on page 11).
	This argument has been fully considered but is not persuasive because Wang’s disclosure that single-stranded DNA binding proteins facilitate PAM independent Cas9 cleavage does not criticize, discredit, or otherwise discourage a combination with Argonaute and therefore does not discourage the solution claimed. Applicant’s argument that there would be no reason to use single stranded DNA binding proteins in Zamore’s Argonaute system is not persuasive because it is a mere conclusory statement that is not supported by specific evidence. The argument does not consider or specifically address the specific rationale that has been provided in the rejection.
	
Applicants additionally argue that Shen (WO 2017/107898) teaches away from the claimed invention because Shen teaches “TtAgo requires a high temperature (>65°C) to carry out its endonuclease activity, and thus is not suitable as a gene editing tool” and that the Action has given no evidence or reasoning why one of ordinary skill in the art would discount or dismiss this disclosure by Shen (see remarks on page 12).
	This argument has been fully considered but is not persuasive because discounting or dismissing a disclosure by Shen is not the standard for obviousness. Applicant’s argument does not specifically explain how this disclosure from Shen addresses the merits of the rejection. In addition, each of Zamore and Shen teach that TtAgo is capable of cleaving target nucleic acids at elevated 

	Applicants argue that the Action has not addressed either of the peer-reviewed articles cited by the specification on page 11 by providing any reasoning or evidence to discount or dismiss their respective disclosures (see remarks on page 12).
	This argument has been fully considered but is not persuasive because discounting or dismissing a passage from the specification is not the standard for obviousness. Applicant’s mere reference to this passage from the instant specification does not specifically explain how this passage specifically addresses the merits of the rejection. To the extent that it suggests that prokaryotic DNA guided enzymes are unable to digest dsDNA substrates using guided nuclease cleavage, this anecdote does not outweigh Zamore’s working example in which TtAgo with a guide RNA was used to achieve site-specific cleavage of a double-stranded DNA molecule, as discussed in the rejection.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 19, 2021